Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities: claims 1-15 have been canceled and are listed as “withdrawn” in the claim listing.  Further, claim 24 is missing a colon after the term “comprising.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation the hold down ring is deflectable “by more than 100 µm,” and the claim also recites “by more than 500 µm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 22, the claim recites “the eddy current sensors comprise four eddy current sensors in a substantially equiangular arrangement with respect to the axis” which renders the claim indefinite because it is not clear what is “substantially equiangular…with respect to the axis,” i.e., exactly at the same angle with respect to the axis or each at an angle within a few degrees of each other relative to the axis.  For the purposes of examination, this phrase is interpreted as the angles are the same with respect to the axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0207706 A1 to Pride Engineering (hereinafter “Pride”).
Regarding claim 16, Pride teaches an apparatus for forming a base profile on a metal container carried on a punch 45 moving along an axis (Abstract, Figs. 1 and 3), the apparatus comprising: 
a die 5 for forming the base profile on the container (Paras. [0015], [0016], and [0038]; Figs. 1 and 3); 
a hold down ring 4 surrounding the die 5 and slidable thereon against a restoring force 41 along said axis to contact a container base ahead of the die (Figs. 1 and 3; Paras. [0014]-[0016] and [0034]); and 
a resilient support 8 for holding the hold down ring 4 in a resting position surrounding the die 5 whilst allowing the hold down ring 4 to be deflectable perpendicular to said axis and providing a restoring force perpendicular to said axis to return the hold down ring 4 to the resting position (Figs. 1 and 3; Paras. [0014]-[0016]; “[b]y being able to compress radially, elastomer spring 8 provides the flexibility required to allow contact from a misaligned punch to move the clamp ring 4 in a direction that improves its axial alignment with the punch”).
Regarding claim 17, Pride teaches the apparatus according to claim 16, wherein the hold down ring is deflectable perpendicular to said axis by more than 100 µm and preferably by more than 500 µm (Figs. 1 and 3; Para. [0014]; the gap 46 determines the amount the clamp ring 4 can deflect perpendicular to the axis, and the gap is at least 0.005 inches, i.e., 127 µm).
Regarding claim 19, Pride teaches the apparatus according to claim 16, further comprising one or more sensors for measuring deflection of the hold down ring perpendicular to said axis (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors remain functional and continue to sense die set 4 & 5 position changes applied to them by punch 45”).
Regarding claim 23, Pride teaches a can bodymaker comprising the apparatus of claim 16 (Abstract, Fig. 1).
Regarding claim 24, Pride teaches a method for forming a base profile on a metal container (Figs. 1 and 3; Abstract) and comprising 
locating a container on a punch 45 (Fig. 1 shows the container on the punch), 
using the punch 45 to drive the container base, in an axial direction, against a hold down ring 4 surrounding a die 5 defining said base profile, the hold down ring 4 being slidable on the die 5 against a restoring force 41 along said axis to contact the container base ahead of the die (Figs. 1 and 3; Paras. [0014]-[0016] and [0034]), wherein the hold down ring 4 is deflectable upon impact of the container base against the hold down ring 4, perpendicular to said axial direction against a restoring force perpendicular to said axial direction (Figs. 1 and 3; Paras. [0014]-[0016]; “[b]y being able to compress radially, elastomer spring 8 provides the flexibility required to allow contact from a misaligned punch to move the clamp ring 4 in a direction that improves its axial alignment with the punch”).
Regarding claim 25, Pride teaches the method according to claim 24 (Figs. 1 and 3), further comprising measuring the deflection of the hold down ring perpendicular to said axis by the punch (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors remain functional and continue to sense die set 4 & 5 position changes applied to them by punch 45”).
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0291209 A1 to Zauhar.
Regarding claim 16, Zauhar teaches an apparatus for forming a base profile on a metal container carried on a punch moving along an axis (Abstract; Figs. 3-5), the apparatus comprising: 
a die 13 for forming the base profile on the container (Figs. 3-5; Paras. [0020]-[0024]); 
a hold down ring 11 surrounding the die 13 and slidable thereon against a restoring force along said axis to contact a container base ahead of the die (Figs. 3-5; Paras. [0006] and [0020]-[0024]; the apparatus “can also provide spatial control of the clamp ring along and normal to the axis of ram movement” and Examiner Annotated Fig. 5 below shows the components abutting the clamp ring in the axis along the movement of the ram that would resist movement of the clamp ring, and therefore provide a restoring force); and 
a resilient support 14 for holding the hold down ring 11 in a resting position surrounding the die 13 whilst allowing the hold down ring 11 to be deflectable perpendicular to said axis and providing a restoring force perpendicular to said axis to return the hold down ring 11 to the resting position (Figs. 3-5; Paras. [0009] and [0020]-[0024]; “[a] floating or biasing assembly 14 comprising a multifaceted compressible shaped member or multi seal member 15 and cooperating slide ring 16 is provided for biasing or floating the clamp ring 11 within a can bottom forming assembly”).

    PNG
    media_image1.png
    647
    932
    media_image1.png
    Greyscale

Regarding claim 18, Pride teaches the apparatus according to claim 16 (Figs. 3-5), wherein said die 13 is not moveable by the punch (Figs. 3-5; Paras. [0020] and [0023]; in the preferred embodiment the die is provided with tapered walls “designed to center clamp ring 11 progressively as the punch… moves the clamp ring until it is seated against flange 19 of the dome die 13,” i.e., the die does not move and acts as a guide for the moving clamp ring, and it is noted that the alternative embodiment of the die has straight walls and “the inner die moves with the floating ring,” i.e., the alternative embodiment includes a die that moves while the preferred embodiment has a die that is stationary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pride in view of U.S. 4,578,981 to Nishikawa.
Regarding claim 20, Pride teaches the apparatus according to claim 19 (Figs. 1 and 3). 
Pride fails to explicitly teach wherein the one or more sensors are eddy current sensors.
Nishikawa teaches an apparatus for monitoring the deflection of components in metal forming operations where a punch 4 strikes a die 5a (Abstract, Col. 6, Lns. 34-63) wherein the one or more sensors are eddy current sensors 26a-d (Fig. 11; Col. 6, Lns. 43-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensors of Pride with the sensors of Nishikawa as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of measuring the deflection and position of the components being deflected by the punch.
Regarding claim 21, modified Pride teaches the apparatus according to claim 20, further comprising a housing surrounding the hold down ring 4 and deflectable in conjunction with the hold down ring 4 perpendicular to said axis (Examiner Annotated Fig. 1; Para. [0016]; Examiner Annotated Fig. 1 below shows the housing is the flanges extending out from the die 5 that surround the hold down ring in the direction the punch travels, and the die 5 floats with the clamp ring 4 which would cause the flanges of the die to also move in conjunction with the clamp ring 4), the eddy current sensor(s) being configured to measure deflection of the housing perpendicular to said axis (Figs. 1 and 3; it is noted that the sensors measure the deflection of clamp ring 4 and die 5, and measuring the deflection of die 5 will also measure the deflection of the flanges attached to the die that form the housing).

    PNG
    media_image2.png
    579
    1083
    media_image2.png
    Greyscale

Regarding claim 22, modified Pride teaches the apparatus according to claim 21 (Figs. 1 and 3). 
Pride fails to explicitly teach wherein the eddy current sensors comprise four eddy current sensors in a substantially equiangular arrangement with respect to the axis.
Nishikawa teaches an apparatus for monitoring the deflection of components in metal forming operations where a punch 4 strikes a die 5a (Abstract, Col. 6, Lns. 34-63) wherein the eddy current sensors comprise four eddy current sensors 26a-d in a substantially equiangular arrangement with respect to the die (Fig. 11; Col. 6, Lns. 34-63; Fig. 11 shows the eddy sensors are in an equiangular arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pride to include four eddy sensors in an equiangular arrangement as taught by Nishikawa so that the positional changes of the component in any direction may be measured with a high degree of accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2011/0179847 teaches a stationary die with a moveable clamp ring surrounding the die (Fig. 2; Paras. [0018]-[0019]).  Us 2006/0225479 teaches a can forming apparatus including a die 90, a clamp ring 43 moveable in a direction perpendicular to the axis of movement of the punch, and a resilient support 44 for restoring the clamp ring 43 (Fig. 2; Para. [0047]).  US 5,797,292 teaches a can forming apparatus including a domer die 62 and a clamp ring 60 configured to move relative to the die 62 (Figs. 1-3; Col. 4, Lns.  22-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725